               Case 18-19441-EPK      Doc 948     Filed 07/23/19    Page 1 of 22



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION


In re:

160 Royal Palm, LLC,                               Case No.: 18-19441-EPK

         Debtor.                                   Chapter 11

________________________________/

160 Royal Palm, LLC,
                                                   Adversary Proceeding
                                                   No.: _______________
         Plaintiff,

vs.

New Haven Contracting South, Inc.,
NJL Development Group, Inc.,
NJL Development Group, LLC,
NJL Investments, LLC, and
NJL Group, LLC,

         Defendants.

_________________________________/

                      COMPLAINT SEEKING DAMAGES AND TO AVOID
                        AND RECOVER FRAUDULENT TRANSFERS

         160 Royal Palm, LLC (“160 Royal Palm” or the “Debtor”), a Florida limited liability

company, sues Defendants, New Haven Contracting South, Inc. (“New Haven”), NJL

Development Group, Inc., NJL Development Group, LLC, NJL Investments, LLC and NJL Group,

LLC (collectively, NJL Development Group, Inc., NJL Development Group, LLC, NJL

Investments, LLC and NJL Group, LLC shall be referred to as the “NJL Defendants”)(the NJL

Defendants and New Haven shall be collectively referred to as the “Defendants”), and alleges as

follows:

{2234/000/00474256}                           1
             Case 18-19441-EPK         Doc 948      Filed 07/23/19   Page 2 of 22



                                JURISDICTION AND VENUE

       1.      This adversary proceeding is brought pursuant to 11 U.S.C. § 541 and Federal Rule

of Bankruptcy Procedure 7001.

       2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (H) and (O).

       3.      This Court has subject matter jurisdiction under 28 U.S.C. § 1334(b).

       4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1409(a) as Debtor’s

primary Chapter 11 bankruptcy case is pending in this District.

                                           PARTIES

       5.      160 Royal Palm is a Florida limited liability company doing business in Palm Beach

County, Florida.

       6.      New Haven is an administratively dissolved Florida company that did business in

Palm Beach County, Florida.

       7.      NJL Development Group, Inc. is a Connecticut company that did business in Palm

Beach County, Florida.

       8.      NJL Development Group, LLC is a Connecticut company that is doing business in

Palm Beach County, Florida.

       9.      NJL Investments, LLC is a Connecticut company that is doing business in Palm

Beach County, Florida.

       10.     NJL Group, LLC is a Connecticut company that is doing business in Palm Beach

County, Florida.

                                 GENERAL ALLEGATIONS

       11.     On or about August 2, 2018 (the “Petition Date”), the Debtor filed a voluntary

petition under Chapter 11 of the Bankruptcy Code (the “Petition”), which is currently pending the



{2234/000/00474256}                             2
              Case 18-19441-EPK          Doc 948      Filed 07/23/19    Page 3 of 22



West Palm Beach Division of the United States Bankruptcy Court, Southern District of Florida,

Case No. 18-19441-EPK (the Bankruptcy Case”).

       12.       Prior to the filing of the Bankruptcy Case, the Debtor was the owner of a hotel

construction project located in the Town of Palm Beach. The hotel is locally known as the Palm

House Hotel (the “Hotel” or “Hotel Project”). The Hotel has been in a state of redevelopment for

many years.

       13.       The Hotel has a tortured history. During its reconstruction, ownership of the Hotel

has transferred more than once and no owner was able to complete the project.

       14.       At all times material hereto, Robert Matthews (“Matthews”) was the person in

control of the Debtor and Nicholas Laudano was the person in control of New Haven and the NJL

Defendants.

       15.       New Haven had been hired by the Debtor to serve as its general contractor for the

Hotel Project.

       16.       Matthews used the hotel project to solicit investments from foreign nationals under

the federal EB-5 program, enticing over $40 million in investments from dozens of foreign

investors based on the promise of eased acquisition of green cards (the “EB-5 Scheme”) resulting

in an indictment by the U.S. Attorney’s Office. Matthews pled guilty to claims of conspiracy,

money laundering and tax evasion related to his role in the EB-5 Scheme.

       17.       At all material times hereto, attorney Leslie Evans (“Attorney Evans”) and the law

firm of Leslie Robert Evans & Associates, P.A. (the “Evans Firm”) served as legal counsel to the

Debtor.




{2234/000/00474256}                               3
             Case 18-19441-EPK        Doc 948      Filed 07/23/19   Page 4 of 22



       18.     Attorney Evans and the Evans Firm maintained and administered a trust account at

1st United Bank ending in x0443 (the “Evans Trust Account”) in which it held funds for the

Debtor.

       19.     Over $11 million in EB-5 investor funds solicited for the Hotel Project were

deposited into the Evans Trust Account.

       20.     For the period of August 2, 2012 through December 31, 2014, the Debtor made

over $13 million in payments to New Haven. A chart summarizing the Debtor’s payments to New

Haven are incorporated herein and attached hereto as EXHIBIT A.

       21.     Of these payments, Laudano helped Matthews divert $2,750,000 in Debtor funds

to New Haven and acted as a straw purchaser as part of a scheme to purchase a home located at

115 Lower Church Hill Road in Washington Depot, Connecticut (the “Connecticut Home”) from

JPMorgan Chase Bank NA, in an illegal short sale for the benefit of Matthews.

       22.     On or about February 3, 2014, Matthews caused Evans to wire $136,237.50 of

Debtor’ funds from the Evans Trust Account to an account at Farmington Savings Bank in

Connecticut for the down payment on the Connecticut Home.

       23.     On or about April 29, 2014, Matthews and Laudano diverted $2,650,000 of Debtor

funds, the remainder of the purchase price for the Connecticut Home, from the Debtor’s Regions

Bank operating account directly to New Haven. A copy of the Debtor’s April 2014 Regions Bank

bank statement is incorporated herein and attached hereto as EXHIBIT B.

       24.     Laudano then caused New Haven to transfer these funds to NJL Development

Group, LLC, and NJL Development Group, LLC ultimately purchased the Connecticut Home from

JPMorgan Chase Bank NA in violation of federal law as detailed in the various indictments.




{2234/000/00474256}                            4
               Case 18-19441-EPK        Doc 948      Filed 07/23/19    Page 5 of 22



         25.    Thereafter, Laudano and Matthews conspired to obtain a loan secured by the

Connecticut Home in further violation of federal law (the “Illegal Loan”).

         26.    Laudano caused $1,034,712.91 in loan proceeds from the Illegal Loan to be

deposited in bank accounts owned by the Defendants.

         27.    Upon information and belief, the Illegal Loan was ultimately repaid using Debtor

funds.

         28.    Laudano was indicted by the U.S. Attorney’s Office for his role in the EB-5 Scheme

(the “Laudano Indictment”). Laudano ultimately pled guilty to two felony counts arising from the

criminal activity alleged in the Laudano Indictment (the “Laudano Guilty Plea”).

         29.    The Debtor believes additional Debtor funds may have been transferred to the

Defendants from either the Debtor’s operating account or the Evans Trust Account including, but

not limited to, a payment of $105,000 to New Haven from the Evans Trust Account on or about

April 10, 2014, a payment of $150,000 to New Haven from the Evans Trust Account on or about

October 23, 2013, and a payment of $10,000 to NJL Investments from the Evans Trust Account

on or about October 30, 2014. Copies of the Evans Trust Account records detailing these payments

is incorporated herein and attached hereto as EXHIBIT C.

         30.    Moreover, the Debtor believes that little of the $13 million in payments the Debtor

made to New Haven under Matthews’ watch were in fact legitimate payments towards the

redevelopment of the Hotel.

         31.    Instead, the Debtor believes that the majority of the payments it made to New

Haven were for the personal benefit of Matthews, Laudano and their family members. The Debtor

received little, if any, economic benefit from the $13 million it paid to New Haven.




{2234/000/00474256}                              5
               Case 18-19441-EPK           Doc 948       Filed 07/23/19    Page 6 of 22



         32.    On October 20, 2018, the U.S. Securities and Exchange Commission filed claim

number 71 in the Debtor’s Bankruptcy Case.

  COUNT I – CLAIM AGAINST THE DEFENDANTS TO SET ASIDE FRAUDULENT
  TRANSFERS UNDER THE FLORIDA UNIFORM FRAUDULENT TRANSFER ACT
    (11 U.S.C. § 544(b), Florida Statutes § 726.105(1)(a), 28 U.S.C. §§ 2415(a) & 2416)

         33.    The Debtor re-alleges and incorporates Paragraphs 1 through 32 above as if fully

set forth herein.

         34.        This is an action to avoid fraudulent transfers pursuant to 11 U.S.C. § 544(b), Fla.

Stat. § 726.105(1)(a), 28 U.S.C. § 2415(a), and 28 U.S.C. § 2416.

         35.    Within six years preceding the Petition Date, the Debtor transferred at least

$13,000,000 of the Debtor’s funds to or for the benefit of the Defendants as more fully set forth

above.

         36.    The Defendants were the initial transferee and/or immediate or mediate transferee

of the fraudulently transferred funds or was the entity for whose benefit the transfers were made.

         37.    The transfers were made with the actual intent to hinder, delay, or defraud the

Debtor’s creditors, including the SEC.

         38.    The SEC was a creditor of the Debtor at the time of the transfers to the Defendants

and on the Petition Date.

         39.    Pursuant to 11 U.S.C. §544(b) and Fla. Stat. § 726.108(1)(a), the Debtor is

empowered to avoid the transfers stated herein.

         WHEREFORE, the Debtor demands entry of judgment in its favor avoiding the transfers

to the Defendants as set forth in this Complaint, together with such other and further relief as the

Court deems just and proper.


{2234/000/00474256}                                  6
               Case 18-19441-EPK        Doc 948       Filed 07/23/19    Page 7 of 22



 COUNT II – CLAIM AGAINST THE DEFENDANTS TO SET ASIDE FRAUDULENT
 TRANSFERS UNDER THE FLORIDA UNIFORM FRAUDULENT TRANSFER ACT
   (11 U.S.C. § 544(b), Florida Statutes § 726.105(1)(b), 28 U.S.C. §§ 2415(a) & 2416)

         40.    The Debtor re-alleges and incorporates Paragraphs 1 through 32 above as if fully

set forth herein.

         41.    Within six years preceding the Petition Date, the Debtor transferred at least

$13,000,000 of the Debtor’s funds to or for the benefit of the Defendants as more fully set forth

above.

         42.    The Defendants were the initial transferee and/or immediate or mediate transferee

of the fraudulently transferred funds or were the entities for whose benefit the transfers were made.

         43.    The Debtor received less than reasonably equivalent and/or no value in exchange

for the transfers.

         44.    At the time of the transfers, the Debtor (i) was engaged or was about to engage in

a business or a transaction for which its remaining assets were unreasonably small in relation to

the business or transaction; or (ii) intended to incur, or believed or reasonably believed that it

would incur, debts beyond its ability to pay as they became due.

         45.    Pursuant to 11 U.S.C. §544(b) and Fla. Stat. § 726.108(1)(a), the Debtor is

empowered to avoid the transfers stated herein.

         WHEREFORE, the Debtor demands entry of judgment in its favor avoiding the transfers

to the Defendants as set forth in this Complaint, together with such other and further relief as the

Court deems just and proper.

 COUNT III – CLAIM AGAINST THE DEFENDANTS TO SET ASIDE FRAUDULENT
 TRANSFERS UNDER THE FLORIDA UNIFORM FRAUDULENT TRANSFER ACT
  (11 U.S.C. § 544(b), FLORIDA STATUTES §726.106(1), 28 U.S.C. §§ 2415(a) & 2416)




{2234/000/00474256}                               7
               Case 18-19441-EPK        Doc 948       Filed 07/23/19    Page 8 of 22



         46.    The Debtor re-alleges and incorporates Paragraphs 1 through 32 above as if fully

set forth herein.

         47.    Within six years preceding the Petition Date, the Debtor transferred at least

$13,000,000 of the Debtor’s funds to or for the benefit of the Defendants as more fully set forth

above.

         48.    The SEC was a creditor of the Debtor at the time of the transfers to the Defendants,

and on the Petition Date.

         49.    The Defendants were the initial transferee and/or immediate or mediate transferee

of the fraudulently transferred funds or was the entity for whose benefit the transfers were made.

         50.    The Debtor received less than reasonably equivalent and/or no value in exchange

for the transfers.

         51.    At the time of the transfers, the Debtor was insolvent, or became insolvent as a

result of such transfers, or alternatively, the Debtor intended to incur, or believed it would incur,

debts that would be beyond its ability to pay as such debts matured.

         52.    Pursuant to 11 U.S.C. §544(b) and Fla. Stat. § 726.108(1)(a), the Debtor is

empowered to avoid the transfers stated herein.

         WHEREFORE, the Debtor demands entry of judgment in its favor avoiding the transfers

to the Defendants as set forth in this Complaint, together with such other and further relief as the

Court deems just and proper.

           COUNT IV – CLAIM AGAINST THE DEFENDANTS TO RECOVER
                              AVOIDED TRANSFERS
                   (11 U.S.C. § 550(a), 28 U.S.C. §§ 2415(a) & 2416)

         53.     The Debtor re-alleges and incorporates Paragraphs 1 through 32 above as if fully

set forth herein.

{2234/000/00474256}                               8
              Case 18-19441-EPK         Doc 948       Filed 07/23/19    Page 9 of 22



        54.     This is an action to recover fraudulent transfers pursuant to 11 U.S.C. § 550(a).

        55.     The Defendants were the initial transferee and/or immediate or mediate transferee

of the fraudulently transferred funds or was the entity for whose benefit the transfers were made.

        56.     To the extent that this Court avoids the transfers pursuant to Counts I, II, and III,

the Debtor is entitled to recover the value of said transfers, plus interest, from the Defendants

pursuant to 11 U.S.C. § 550(a).

        WHEREFORE, the Debtor demands entry of judgment in its favor and against the

Defendants for damages, plus interest and costs, together with such other and further relief as the

Court deems just and proper.

              COUNT V – CIVIL CONSPIRACY AS TO ALL DEFENDANTS

        57.     The Debtor re-alleges and incorporates Paragraphs 1 through 32 above as if fully

set forth herein.

        58.     Each of the Defendants are the recipients of funds that were fraudulently transferred

to them.

        59.     The Defendants, Matthews, and Laudano were parties to a conspiracy.

        60.     There was an agreement between the Defendants, Matthews, and Laudano to do an

unlawful act or to do a lawful act by unlawful means, there were overt acts in furtherance of the

conspiracy, and the Debtor was damaged as a result of acts done under the conspiracy.

        61.     As described above, the basis of the conspiracy is a fraud, theft and/or fraudulent

transfer of millions of dollars of the Debtor’s funds.

        62.     The Defendants, Matthews, and Laudano entered into a conspiracy and acted in

concert to divert, steal and/or fraudulently transfer the Debtor’s funds and use such funds for the

personal benefit of Matthews and Laudano.


{2234/000/00474256}                               9
             Case 18-19441-EPK         Doc 948       Filed 07/23/19    Page 10 of 22



       63.     The Defendants, Matthews, and Laudano acted with the full knowledge and

awareness that the funds they had diverted were being transferred with the intent to defraud

creditors of the Debtor.

       64.     The Defendants, Matthews, and Laudano acted with the full knowledge and

awareness that the Debtor received no economic benefit from the funds they had diverted.

       65.     The Defendants, Matthews, and Laudano acted contrary to law, acted according to

a predetermined and commonly understood plan of action for the purpose of obtaining the Debtor’s

funds, and took overt acts in furtherance of the conspiracy.

       66.     There was a meeting of the minds between and among the Defendants, Matthews,

and Laudano to commit the unlawful acts alleged herein.

       67.     The Debtor has suffered damage as a result of the conspiracy.

       WHEREFORE, the Debtor demands entry of judgment in its favor and against the

Defendants for damages, plus interest and costs, together with such other and further relief as the

Court deems just and proper.

Dated: July 23, 2019.
                                             Respectfully Submitted,
                                             SHRAIBERG, LANDAU & PAGE, P.A.
                                             Attorneys for 160 Royal Palm, LLC
                                             2385 NW Executive Center Drive, Suite 300
                                             Boca Raton, FL 33431
                                             Telephone: 561-443-0800/Facsimile: 561-998-0047
                                             Email: plandau@slp.law


                                             By:      /s/ Philip J. Landau
                                                      Philip J. Landau, Esq.
                                                      Florida Bar No. 504017
                                                      Eric Pendergraft
                                                      Fla. Bar No. 91927
                                                      Alicia Z. Gross, Esq.
                                                      Florida Bar No. 0103210

{2234/000/00474256}                             10
Case 18-19441-EPK   Doc 948   Filed 07/23/19   Page 11 of 22




            EXHIBIT A
                                             Case 18-19441-EPK       Doc 948       Filed 07/23/19        Page 12 of 22


Case:                18-19441-EPK
Account Holder:      160 Royal Palm LLC
Date Range:          Augsut 2, 2012 through December 31, 2014
Accounts:            Bank of America Account x3405 and Regions Bank Accounts x7918 and x6064

                                                                                                                                       Checks /
        Bank                Account Number     Item Date     Type     Check No. YA Payee / Payor                         Deposits   Disbursements

    Regions Bank               xxx7918          11/26/13    Debit       N/A     New Haven Contracting So. Inc.                           (200,000.00)
    Regions Bank               xxx7918          12/23/13    Debit       N/A     New Haven Contracting So. Inc.                           (150,000.00)
    Regions Bank               xxx7918          01/02/14    Debit       N/A     New Haven Contracting So. Inc.                            (30,000.00)
    Regions Bank               xxx7918          01/07/14    Debit       N/A     New Haven Contracting So. Inc.                            (50,000.00)
    Regions Bank               xxx7918          01/10/14    Debit       N/A     New Haven Contracting So. Inc.                            (75,000.00)
    Regions Bank               xxx7918          01/17/14    Debit       N/A     New Haven Contracting So. Inc.                            (75,000.00)
    Regions Bank               xxx7918          01/30/14    Debit       N/A     New Haven Contracting So. Inc.                           (150,000.00)
    Regions Bank               xxx7918          02/10/14    Debit       N/A     New Haven Contracting So. Inc.                           (300,000.00)
    Regions Bank               xxx7918          02/21/14    Debit       N/A     New Haven Contracting So. Inc.                           (440,000.00)
    Regions Bank               xxx7918          02/28/14    Debit       N/A     New Haven Contracting So. Inc.                           (300,000.00)
    Regions Bank               xxx7918          03/03/14    Debit       N/A     New Haven Contracting So. Inc.                           (100,000.00)
    Regions Bank               xxx7918          03/12/14    Debit       N/A     New Haven Contracting So. Inc.                            (10,000.00)
    Regions Bank               xxx7918          03/13/14    Debit       N/A     New Haven Contracting So. Inc.                           (100,000.00)
    Regions Bank               xxx7918          03/14/14    Debit       N/A     New Haven Contracting So. Inc.                           (350,000.00)
    Regions Bank               xxx7918          03/17/14    Debit       N/A     New Haven Contracting So. Inc.                            (60,000.00)
    Regions Bank               xxx7918          03/20/14    Debit       N/A     New Haven Contracting So. Inc.                           (100,000.00)
    Regions Bank               xxx7918          03/26/14    Debit       N/A     New Haven Contracting So. Inc.                           (100,000.00)
    Regions Bank               xxx7918          03/28/14    Debit       N/A     New Haven Contracting So. Inc.                           (225,000.00)
    Regions Bank               xxx7918          04/04/14    Debit       N/A     New Haven Contracting So. Inc.                           (100,000.00)
    Regions Bank               xxx7918          04/14/14    Debit       N/A     New Haven Contracting So. Inc.                           (300,000.00)
    Regions Bank               xxx7918          04/22/14    Debit       N/A     New Haven Contracting So. Inc.                           (100,000.00)
    Regions Bank               xxx7918          04/25/14    Debit       N/A     New Haven Contracting So. Inc.                           (150,000.00)
    Regions Bank               xxx7918          04/29/14    Wire        N/A     New Haven Contracting So. Inc.                         (2,650,000.00)
    Regions Bank               xxx7918          05/01/14    Debit       N/A     New Haven Contracting So. Inc.                           (200,000.00)
    Regions Bank               xxx7918          05/09/14    Debit       N/A     New Haven Contracting So. Inc.                           (200,000.00)
    Regions Bank               xxx7918          05/13/14    Wire        N/A     New Haven Contracting So. Inc.                           (845,000.00)
    Regions Bank               xxx7918          05/23/14    Debit       N/A     New Haven Contracting So. Inc.                           (200,000.00)
    Regions Bank               xxx7918          05/30/14    Debit       N/A     New Haven Contracting So. Inc.                           (255,000.00)
    Regions Bank               xxx7918          06/03/14    Debit       N/A     New Haven Contracting So. Inc.                           (100,000.00)
    Regions Bank               xxx7918          06/06/14    Wire        N/A     New Haven Contracting So. Inc.                           (845,000.00)
    Regions Bank               xxx7918          06/13/14    Debit       N/A     New Haven Contracting So. Inc.                           (200,000.00)
    Regions Bank               xxx7918          06/20/14    Debit       N/A     New Haven Contracting So. Inc.                           (300,000.00)
    Regions Bank               xxx7918          06/24/14    Debit       N/A     New Haven Contracting So. Inc.                           (325,000.00)
    Regions Bank               xxx7918          07/03/14    Debit       N/A     New Haven Contracting So. Inc.                           (200,000.00)
    Regions Bank               xxx7918          07/03/14    Debit       N/A     New Haven Contracting So. Inc.                           (150,000.00)
    Regions Bank               xxx7918          07/08/14    Debit       N/A     New Haven Contracting So. Inc.                           (450,000.00)

Yip Associates Workpaper
Privileged & Confidential                                                                                                           Subject to Change
                                             Case 18-19441-EPK            Doc 948        Filed 07/23/19         Page 13 of 22


Case:                18-19441-EPK
Account Holder:      160 Royal Palm LLC
Date Range:          Augsut 2, 2012 through December 31, 2014
Accounts:            Bank of America Account x3405 and Regions Bank Accounts x7918 and x6064

                                                                                                                                                                   Checks /
        Bank                Account Number      Item Date        Type      Check No. YA Payee / Payor                                        Deposits           Disbursements

    Regions Bank               xxx7918           07/17/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (350,000.00)
    Regions Bank               xxx7918           07/22/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (200,000.00)
    Regions Bank               xxx7918           07/25/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (110,000.00)
    Regions Bank               xxx7918           07/29/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (200,000.00)
    Regions Bank               xxx7918           08/05/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (300,000.00)
    Regions Bank               xxx7918           08/07/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (150,000.00)
    Regions Bank               xxx7918           08/12/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (350,000.00)
    Regions Bank               xxx7918           08/15/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (100,000.00)
    Regions Bank               xxx7918           08/18/14        Wire         N/A     New Haven Contracting So. Inc.                                                  (50,000.00)
    Regions Bank               xxx7918           08/18/14        Wire         N/A     New Haven Contracting So. Inc.                                                  (50,000.00)
    Regions Bank               xxx7918           08/25/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (122,000.00)
    Regions Bank               xxx7918           09/08/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (13,000.00)
    Regions Bank               xxx7918           09/09/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (300,000.00)
    Regions Bank               xxx7918           09/11/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (300,000.00)
    Regions Bank               xxx7918           09/16/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (75,000.00)
    Regions Bank               xxx7918           09/18/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (10,000.00)
    Regions Bank               xxx7918           09/19/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (150,000.00)
    Regions Bank               xxx7918           09/24/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (100,000.00)
    Regions Bank               xxx7918           09/26/14        Debit        N/A     New Haven Contracting So. Inc.                                                 (113,000.00)
    Regions Bank               xxx7918           10/01/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (40,000.00)
    Regions Bank               xxx7918           10/03/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (48,000.00)
    Regions Bank               xxx7918           10/09/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (50,000.00)
    Regions Bank               xxx7918           10/10/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (90,000.00)
    Regions Bank               xxx7918           10/15/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (60,000.00)
    Regions Bank               xxx7918           10/16/14        Debit        N/A     New Haven Contracting So. Inc.                                                  (10,000.00)
                                                                                      Totals:                                            $              -   $     (13,726,000.00)

Source(s):
Bank Statements, Cancelled Checks and Deposit Slips for Bank of America Account ending x3405 held in the name of 160 Royal Palm LLC - for the period of January 1, 2012 though
November 30, 2013
Bank Statements and Cancelled Checks Regions Accounts ending x7918 and x0646 held in the name of 160 Royal Palm LLC - for the period of November 1, 2013 through December 31,
2014.
QuickBooks file for 160 Royal Palm LLC.




Yip Associates Workpaper
Privileged & Confidential                                                                                                                                       Subject to Change
Case 18-19441-EPK   Doc 948   Filed 07/23/19   Page 14 of 22




            EXHIBIT B
                      Case 18-19441-EPK             Doc 948        Filed 07/23/19         Page 15 of 22

                              Regions Bank
                              Cityplace
                              525 Okeechobee Blvd Suite 100
                              West Palm Beach, FL 33401




      160 ROYAL PALM LLC
      160 ROYAL PALM WAY
      PALM BEACH FL 33480-4254




                                                                                     ACCOUNT #
                                                                                                                              092
                                                                                                      Cycle                    26
                                                                                                 Enclosures                      0
                                                                                                      Page                  1 of 3

                                         LIFEGREEN BUSINESS CHECKING
                                              April 1, 2014 through April 30, 2014


                                                         SUMMARY
Beginning Balance                         $205,417.71              Minimum Balance                                     $89,531
Deposits & Credits                      $4,550,000.00     +        Average Balance                                    $569,830
Withdrawals                             $4,182,566.08     -
Fees                                          $100.00     -
Automatic Transfers                             $0.00     +
Checks                                     $35,205.69     -
Ending Balance                            $537,545.94



                                                 DEPOSITS & CREDITS
      04/09     Wire Transfer Leslie Robert                                                                        500,000.00
      04/16     Wire Transfer Palm House Hot                                                                     1,000,000.00
      04/29     Wire Transfer Leslie Robert                                                                      1,250,000.00
      04/29     Wire Transfer Palm House Hot                                                                     1,000,000.00
      04/29     EB From Checking #          6046 Ref# 000000 3247727                                               800,000.00

                                                                                     Total Deposits & Credits   $4,550,000.00


                                                      WITHDRAWALS
      04/03     Card Purchase Estetica Instit 8011 Palm Beach GA FL 33410 1442                                        350.00
      04/03     Card Purchase Sunbiz.Org / FL 9399 850-245-6939 FL 32399 2251                                         138.75
      04/03     Card Purchase Vistapr*vistapr 2741 866-6148002 CA 02421 2251                                           79.99
      04/03     Card Purchase Staples Direct 5111 800-3333330 CA 95503 2251                                            55.31
      04/04     Bank Debit                                                                                        100,000.00
      04/04     Card Purchase Sunoco 09204058 5542 West Palm Bea FL 33405 4911                                         67.27
      04/04     Card Purchase Staples Direct 5111 800-3333330 CA 95503 2251                                             4.86
      04/07     Card Purchase Aloft Miami Dor 3619 Doral      FL 33172 4911                                           202.27
      04/07     Card Purchase Prip Mart 899 5542 Boca Raton FL 33487 4911                                              92.77
      04/07     Card Purchase Chevron 0004819 5542 West Palm Bea FL 33409 1442                                         85.13
      04/08     Wire Transfer Rogin Nassau L                                                                        7,500.00
      04/09     Card Purchase Daddy O Hotel M 7011 Bay Harbor Is FL 33154 4911                                        115.78
      04/09     Att        Payment Jennifer Yu                                                                        115.49
      04/09     Card Purchase Publix #1395 5411 Palm Beach FL 33480 1442                                               27.54
      04/10     Att        Payment 160 Royal Palm 687880012Epaye                                                      366.98
      04/10     Card Purchase Hess 09226       5542 Miami     FL 33178 4911                                            83.70
      04/11     Wire Transfer Joseph Walsh                                                                         28,960.00
      04/11     Card Purchase Chevron 0004819 5542 West Palm Bea FL 33409 4911                                         73.66
      04/14     Bank Debit                                                                                        300,000.00
      04/14     Card Purchase Hotels.Com       4722 800-246-8357 WA 98004 4911                                        192.65
      04/14     Card Purchase Walmart.Com 800 5310 800-966-6546 AR 72716 2251                                         101.04
      04/14     Card Purchase Chevron 0004819 5542 West Palm Bea FL 33409 1442                                         82.07
      04/14     Card Purchase Racetrac459 0 5542 Boynton Beach FL 33424 4911                                           74.04
                                                                                                                   000013
                Case 18-19441-EPK              Doc 948     Filed 07/23/19   Page 16 of 22




                        Regions Bank
                        Cityplace
                        525 Okeechobee Blvd Suite 100
                        West Palm Beach, FL 33401




160 ROYAL PALM LLC
160 ROYAL PALM WAY
PALM BEACH FL 33480-4254




                                                                       ACCOUNT #
                                                                                                             092
                                                                                       Cycle                  26
                                                                                  Enclosures                    0
                                                                                       Page                2 of 3

                                      WITHDRAWALS (CONTINUED)
04/14   Card Purchase Adobe Systems, 5734 800-833-6687 WA 98104 2251                                    19.99
04/16   Card Purchase Grill 561.835.1 5812 Palm Beach FL 33480 1442                                    508.24
04/16   Card Purchase Zeidel Internat 5651 West Palm Bea FL 33401 1442                                  58.30
04/17   Pin Purchase Amazon.Com       5942 Seattle   WA       1442                                   1,624.99
04/17   Card Purchase Exxonmobil 4 5542 Miami         FL 33178 4911                                     86.39
04/17   Card Purchase Natural Healthy 5122 920-9682360 WI 54914 4911                                    33.16
04/17   Card Purchase Google *google 7399 Google.Com/Ch CA 94043 1442                                    1.99
04/18   Card Purchase 1-800-Flowers.C 5992 800-468-1141 Ny 11514 2251                                   94.98
04/21   Card Purchase Exxonmobil 9 5542 Fort Lauderda FL 33311 4911                                     78.24
04/21   Card Purchase Okeechobee Petr 5542 West Palm Bea FL 33409 1442                                  61.84
04/22   Bank Debit                                                                                 100,000.00
04/23   Card Purchase Aloft Miami Dor 3619 Doral     FL 33172 4911                                     131.19
04/23   Card Purchase 4TH ST Station 5542 West Palm Bea FL 33407 4911                                   56.08
04/24   Card Purchase Staples Direct 5111 800-3333330 CA 95503 2251                                     50.24
04/24   Card Purchase Aloft Miami Dor 3619 Doral     FL 33172 4911                                       0.01
04/25   EB to Checking # 0186136046 Ref# 000000 2812024                                            990,000.00
04/25   Card Purchase Paypal *cantors 8999 402-935-7733 CA 95131 2251                                  607.00
04/25   Card Purchase Staples Direct 5111 800-3333330 CA 95503 2251                                     20.44
04/28   Card Purchase Shell Oil 57543 5542 West Palm Bea FL 33409 4911                                  88.21
04/28   Card Purchase Chevron 0004819 5542 West Palm Bea FL 33409 1442                                  74.45
04/28   Card Purchase Sunoco 09204058 5542 West Palm Bea FL 33405 1442                                  62.22
04/28   Recurring Card Transaction Abc*west Palm A 7997 800-6226290 FL 33409   2251                     39.95
04/28   Card Purchase Ino*intelius.CO 4816 877-893-6132 WA 98004 2251                                    3.95
04/29   Wire Transfer New Haven Cont                                                             2,650,000.00
04/29   Card Purchase Chkmate*instant 5968 866-4905980 CA 92109 2251                                    22.86
04/30   Card Purchase Chevron 0004819 5542 West Palm Bea FL 33409 4911                                  72.06

                                                                            Total Withdrawals   $4,182,566.08


                                                        FEES
04/08   Wire Transfer                                                                                  10.00
04/09   Wire Transfer                                                                                  15.00
04/11   Wire Transfer                                                                                  10.00
04/16   Wire Transfer                                                                                  15.00
04/29   Wire Transfer                                                                                  20.00
04/29   Wire Transfer                                                                                  15.00
04/29   Wire Transfer                                                                                  15.00

                                                                                  Total Fees         $100.00




                                                                                                  000014
                 Case 18-19441-EPK               Doc 948    Filed 07/23/19       Page 17 of 22




                          Regions Bank
                          Cityplace
                          525 Okeechobee Blvd Suite 100
                          West Palm Beach, FL 33401




160 ROYAL PALM LLC
160 ROYAL PALM WAY
PALM BEACH FL 33480-4254




                                                                             ACCOUNT #
                                                                                                                      092
                                                                                             Cycle                     26
                                                                                        Enclosures                       0
                                                                                             Page                   3 of 3

                                                      CHECKS
Date          Check No.           Amount                              Date           Check No.          Amount

04/25                              500.00                             04/24            1039                3.75
04/07           1032 *             250.00                             04/23            1040              162.60
04/07           1033             2,050.00                             04/22            1041              585.31
04/07           1034             1,500.00                             04/22            1042            1,302.00
04/24           1035            22,000.00                             04/22            1043              792.46
04/08           1036             3,500.00                             04/21            1073 *            455.00
04/22           1037             1,714.11                             04/28            1075 *             36.46
04/16           1038               354.00

                                                                                Total Checks         $35,205.69
* Break In Check Number Sequence.


                                         DAILY BALANCE SUMMARY
Date                Balance                   Date               Balance               Date                  Balance

04/03             204,793.66                  04/14            259,293.42              04/24             1,129,123.54
04/04             104,721.53                  04/16          1,258,357.88              04/25               137,996.10
04/07             100,541.36                  04/17          1,256,611.35              04/28               137,690.86
04/08              89,531.36                  04/18          1,256,516.37              04/29               537,618.00
04/09             589,257.55                  04/21          1,255,921.29              04/30               537,545.94
04/10             588,806.87                  04/22          1,151,527.41
04/11             559,763.21                  04/23          1,151,177.54



                            You may request account disclosures containing
                             terms, fees, and rate information (if applicable)
                           for your account by contacting any Regions office.




                         For all your banking needs, please call 1-800-REGIONS (734-4667).
                                    or visit us on the Internet at www.regions.com.
                                        Thank You For Banking With Regions!




                                                                                                           000015
Case 18-19441-EPK   Doc 948   Filed 07/23/19   Page 18 of 22




            EXHIBIT C
Case 18-19441-EPK   Doc 948   Filed 07/23/19   Page 19 of 22




                                                               Evans000001
Case 18-19441-EPK   Doc 948   Filed 07/23/19   Page 20 of 22




                                                               Evans000002
Case 18-19441-EPK   Doc 948   Filed 07/23/19   Page 21 of 22




                                                               Evans000003
Case 18-19441-EPK   Doc 948   Filed 07/23/19   Page 22 of 22




                                                               Evans000004
